GRAVES, Judge.
Appellant was indicted for robbery with firearms. He presented his application for writ of habeas corpus to the district judge who, after hearing the evidence, refused to grant bail.
Testifying in his own behalf the appellant said he realized he was indicted for a capital offense and expressed a belief that he could make a reasonable bond. He indicated no defense to the charge. Bondsmen from the city of Dallas stated that they could *392make bond for him in a reasonable amount, and suggested that a $10,000.00 bond would be reasonable.
The evidence shows that the manager of a grocery store and his wife were working late at night. As they left the store the wife preceded her husband and, while the husband was looking back in the store, appellant drew a gun on the wife and forced her to turn back. The husband protested this action and appellant cursed him and struck him on the cheek with a pistol, inflicting a painful and serious wound, and threatened to kill him as he forced him to open the safe. He had required the wife to lie down on the floor while forcing the husband to secure the money from the safe, which amounted to about $250.00. He then took the money, threw the checks handed to him on the floor, and walked away.
There is no evidence whatsoever in this record to mitigate the circumstances above detailed. The state announced they would ask the death penalty. The trial court heard this evidence and we are not in position to say, under the circumstances detailed, that he abused his discretion in refusing bail.
The judgment of the trial court is affirmed.